DETAILED ACTION
Allowable Subject Matter
	Claims 1-5, 8-15, 17, 19-20, 23-24, 27, 31, 34-36, 40-41, 45, 47-49, 59, 61, and 71-73 are allowed.
	The following is an examiner’s statement of reasons for allowance: applicant’s arguments on pages 16-20 of the 10 September 2021 remarks are persuasive. The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter:
Brodziak et al.
Flights Search
20170293665; see paragraphs 76-78.
Wu et al.
System and method for providing contextual actions on a search results page
20150199434; see fig.’s 4-6 
English et al.
Sharing and collaboration of search results in a travel search engine
20190258685; see paragraphs 89-97.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154